Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) The merchandise covered by this appeal consists of sheathing felt imported from England, which is such or similar to the sheathing felt involved in US v. Morse et al., decided in ARD 38 and ARD 45, and therein held to be subject to appraisement upon the basis of export value. The record in said case is hereby incorporated herein.
*4812) Sheathing felt such as or similar to the sheathing felt covered by this appeal was freely offered for sale for exportation to the United States in usual wholesale quantities and in the ordinary course of trade at the prices stated during the respective periods, viz:
Per crate of 10 rolls of sheathing felt 25 yds. long Period of exportation by 32” wide
September 7, 1942 to April 1, 1945_ £6-10-6
April 2, 1945 to June 2, 1946_ £7- 3-6
Less nondutiable charges as invoiced
3) There was no higher foreign value during the respective periods, and upon this stipulation the appeal may be deemed submitted, it being limited to sheathing felt.
On the agreed facts T find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the sheathing felt here involved, and that such values, for the sheathing felt exported during the respective periods, were as follows:
English currency per crate of 10 rolls of sheathing felt 25
Period of exportation yds. long by 32” wide
September 7, 1942, to April 1, 1945 £6. 10. 6
April 2, 1945, to June 2, 1946_ £7. 3. 6
All less nondutiable charges as invoiced
Insofar as the appeal relates to all other merchandise, it is hereby dismissed.
Judgment will be entered accordingly.